NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              RICHARD A. COLEMAN,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5038
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00413-CFL, Judge Charles F.
Lettow.
               ______________________

             Decided: December 11, 2015
               ______________________

   RICHARD A. COLEMAN, Elizabeth City, NC, pro se.

    JOSEPH ASHMAN, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., STEVEN J.
GILLINGHAM.
                 ______________________
2                                            COLEMAN   v. US



       Before MOORE, O’MALLEY, and TARANTO, Circuit
                       Judges.
PER CURIAM.
    Appellant Richard Coleman (“Appellant” or “Cole-
man”) appeals from the final decision of the United States
Court of Federal Claims dismissing his complaint for lack
of jurisdiction and denying his motion to amend his
complaint. Coleman v. United States, No. 14-413C, 2014
U.S. Claims LEXIS 1396, *13 (Fed. Cl. Dec. 12, 2014).
For the following reasons, we affirm.
                      BACKGROUND
    In early 2013, Coleman filed a complaint in the Unit-
ed States District Court for the District of Columbia
against his ex-wife for slander, libel, defamation of char-
acter, and alienation of affection. See Coleman v. Silver,
939 F. Supp. 2d 27, 28 (D.D.C. 2013). The district court
dismissed Coleman’s complaint for failure to establish
personal jurisdiction over the defendant. Id. at 29.
    Coleman then initiated the current suit in the Court
of Federal Claims alleging that, by dismissing his case,
Judge Ellen Segal Huvelle, the district court judge who
presided over the first case, committed acts of judicial
misconduct and deprived him of due process under the
Fifth and Fourteenth Amendments to the United States
Constitution and equal protection under the Fourteenth
Amendment. Specifically, he alleged that the judge
willfully and prejudicially misrepresented the facts,
misapprehended the controlling law of personal jurisdic-
tion, and gave an appearance of partiality in favor of the
female defendant. He named as defendants both Judge
Huvelle and the United States government (the “Govern-
ment”), as her employer. He additionally alleged that, in
a separate proceeding Coleman brought against a com-
munity college, a former judge on the New Hampshire
Superior Court and justices on the New Hampshire
COLEMAN   v. US                                          3



Supreme Court violated N. H. Rev. Stat. Ann. § 491:8,
that the New Hampshire Supreme Court justices deprived
him of equal protection under the Fourteenth Amend-
ment, and that a clerk of the United States Supreme
Court violated his constitutional due process and equal
protection rights.
    In lieu of an answer, the Government moved to dis-
miss the complaint for lack of jurisdiction and failure to
state a claim upon which relief could be granted. In
response, Coleman filed a motion to amend his complaint
to remove Judge Huvelle as an individual defendant and
to bring two breach of contract claims against the United
States based on the theory that, by filing suit in the
district court, he had entered into a contract with the
Government. Coleman alleged that the Government
breached its contract with him when the court failed to
provide him with a fair and impartial judge. The Court of
Federal Claims granted the Government’s motion to
dismiss for lack of subject matter jurisdiction pursuant to
the Rules of the Court of Federal Claims (“RCFC”)
12(b)(1), and added that, even if the court had jurisdic-
tion, Coleman’s complaint would be dismissed for failure
to state a claim. Coleman, 2014 U.S. Claims LEXIS 1396,
at *13. Coleman appeals. We have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
    We review de novo the Court of Federal Claims’ dis-
missal of a complaint for lack of subject-matter jurisdic-
tion. Northrop Grumman Computing Sys. v. United
States, 709 F.3d 1107, 1111 (Fed. Cir. 2013); Waltner v.
United States, 679 F.3d 1329, 1332 (Fed. Cir. 2012).
    The Tucker Act, 28 U.S.C. § 1491(a)(1), grants the
Court of Federal Claims jurisdiction over “any claim
against the United States founded either upon the Consti-
tution, or any Act of Congress or any regulation of an
executive department, or upon any express or implied
4                                             COLEMAN   v. US



contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.”
Brandt v. United States, 710 F.3d 1369, 1373 (Fed. Cir.
2013) (quoting 28 U.S.C. § 1491(a)(1)). “The jurisdiction
of the Court of Federal Claims under the Tucker Act is
limited to actual, presently due money damages from the
United States.” Todd v. United States, 386 F.3d 1091,
1093-94 (Fed. Cir. 2004) (internal quotations omitted).
“Thus, jurisdiction under the Tucker Act requires the
litigant to identify a substantive right for money damages
against the United States separate from the Tucker Act
itself.” Id.
    The Court of Federal Claims properly rejected
42 U.S.C. § 1983 as a basis for jurisdiction over Coleman’s
claims against the individual judges and the clerk of the
United States Supreme Court on the grounds that, under
the Tucker Act, the United States is the only proper
defendant in that court. Stephenson v. United States, 58
Fed. Cl. 186, 190 (2003). Coleman argues that the court
erred because, other than Judge Huvelle, he never named
the other individuals as defendants, and his amended
complaint removed Judge Huvelle as a defendant, thereby
curing any such defect. The amended complaint did not
cure the jurisdictional defect, however. The Court of
Federal Claims cannot hear Coleman’s claim under
42 U.S.C. § 1983 even against the United States. That
statute is limited to actions under color of state (or terri-
torial) law, not actions under federal law, and it applies
only to “person[s]” committing such actions. 42 U.S.C.
§ 1983 (“Every person who, under color of any statute,
ordinance, regulation, custom, or usage, of any State or
Territory . . . .”). There is no substantial claim here, if
there ever could be, that the United States was acting
under color of state (or territorial) law or is a “person”
doing so. See Canuto v. United States, 615 F. App’x 951,
953 (Fed. Cir. 2015). Coleman's § 1983 claim is therefore
insubstantial and was properly dismissed. See also
COLEMAN   v. US                                              5



McCauley v. United States, 38 Fed. Cl. 250, 265 (Fed. Cl.
1997).
    The court also properly dismissed Coleman’s claims
alleging violations of the Due Process Clauses of the Fifth
and Fourteenth Amendments and the Equal Protection
Clause of the Fourteenth Amendment. The Tucker Act
limits the court’s jurisdiction over constitutional claims to
those arising from money-mandating provisions, and the
constitutional claims brought by Coleman are not such
provisions. LeBlanc v. United States, 50 F.3d 1025, 1028
(Fed. Cir. 1995) (finding no jurisdiction based on these
same constitutional provisions). On appeal, Coleman
argues that the Tucker Act is not limited to money-
mandating provisions. He points to 28 U.S.C. § 1491(b)(2)
in support of this assertion, which states that “monetary
relief shall be limited to bid preparation and proposal
costs.” But that provision is irrelevant; it pertains only to
actions arising under 28 U.S.C. § 1491(b), which governs
procurement protests. Accordingly, we find no error in
the court’s dismissal of Coleman’s constitutional claims.
     The court’s refusal to exercise jurisdiction over Cole-
man’s breach of contract claims against the Government
was also proper. The court correctly determined that, as a
matter of law, “the mere payment of a filing fee and other
litigation-related expenses does not create a contract
between a plaintiff and the United States.” Coleman,
2014 U.S. Claims LEXIS 1396, at *11. See Garrett v.
United States, 78 Fed. Cl. 668, 671 (Fed. Cl. 2007) (“Plain-
tiff offers no authority for the proposition that the filing of
a complaint by a plaintiff, and the acceptance of that
filing by a clerk of court, could constitute the making of a
contract with the United States”); Stamps v. United
States, 73 Fed. Cl. 603, 610 (Fed. Cl. 2006) (finding no
jurisdiction over plaintiff’s claim alleging contract with
the district court judge). Coleman argues that he never
alleged that the “mere payment of a filing fee” or “filing a
complaint alone” constituted a contract with the United
6                                            COLEMAN   v. US



States, Appellant Reply Br. 13, but he fails to provide any
other theory for his allegation that a “quid pro quo con-
tract existed between the Plaintiff and the Defendant . . .
in return for the Plaintiff’s payment of fees to the Defend-
ant.” Amended Compl. at 1, Coleman, 2014 U.S. Claims
LEXIS 1396. We find no support for Coleman’s proposi-
tion that filing a lawsuit established a contract with any
court.
    For these reasons, we find that the Court of Federal
Claims properly granted the Government’s motion to
dismiss. The court also properly denied Coleman’s motion
to amend his complaint because, as explained above,
removing Judge Huvelle as an individual defendant and
adding the two contract claims would not have cured the
aforementioned jurisdictional defects, rendering Cole-
man’s amendment futile. Fernandez de Iglesias v. United
States, 96 Fed. Cl. 352, 362 (Fed. Cl. 2010) (“A court may
deny leave if . . . an amendment would be futile.”). We
find it unnecessary to reach the question of whether the
Court of Federal Claims was also correct to conclude that,
even if it had jurisdiction, it could have dismissed Cole-
man’s complaint for failure to state a claim.
                       CONCLUSION
    For the foregoing reasons, we affirm the judgment of
the Court of Federal Claims.
                       AFFIRMED